DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Janszen (6,200,250).
With respect to claim 15, Janszen discloses a system for detecting a property associated with an absorbent article, as shown in figure 19, comprising a disposable absorbent article 100 having a garment-facing laminate 110 comprising a film and a nonwoven layer, as disclosed in column 7, lines 12-15. The system further comprises a reusable sensor device 1504, as shown in figure 19. An auxiliary article 111 is associated with the article, as shown in figure 19, and comprises a pocket configured to receive the sensor 1504 sensor such that the sensor is configured to sense an environment within the article, as disclosed in column 3, lines 30-34.
With respect to claim 16, the sensor is a capacitive sensor, as disclosed in column 3, lines 10-12.
With respect to claim 17, the pocket of Janszen is formed by a surface of the material of the auxiliary article 111, as shown in figure 19, and therefore is formed on a surface of the auxiliary article.
With respect to claim 19, the article of Janszen is a taped diaper, as shown in figure 19.
With respect to claim 20, Janszen discloses an embodiment in which the pocket is closeable, as shown in figure 21, and in order for the pocket to close around the sensor it must inherently be deeper than the sensor is long.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Ales et al. (8,274,393).
With respect to claim 1, Janszen discloses a system for detecting a property associated with an absorbent article, as shown in figure 19, comprising a disposable absorbent article 100 having a garment-facing laminate 110 comprising a film and a nonwoven layer, as disclosed in column 7, lines 12-15. The system further comprises a reusable sensor device 1504, as shown in figure 19, comprising a battery, as disclosed in column 12, line 22. An auxiliary article 111 is associated with the article, as shown in figure 19, and comprises a pocket configured to receive the sensor 1504 sensor such that the sensor is configured to sense an environment within the article, as disclosed in column 3, lines 30-34.
Janszen discloses all aspects of the claimed invention with the exception of the sensor detecting vapor compounds from feces and temperature. Ales teaches the use of gas sensors and temperatures sensors in an absorbent article, as disclosed in column 12, lines 32-38, and column 17, lines 4-7. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Janszen capable of sensing temperature and vapor compounds, as taught by Ales, to achieve the predictable result of obviating the need for electrodes within the article.
With respect to claim 2, the pocket of Janszen is formed by a surface of the material of the auxiliary article 111, as shown in figure 19, and therefore is formed on a surface of the auxiliary article.
With respect to claim 3, the pocket of Janszen is formed in the auxiliary article 111, as shown in figure 19. 
With respect to claim 5, the article of Janszen is a taped diaper, as shown in figure 19.
With respect to claim 6, modified Janszen discloses all aspects of the claimed invention with the exception of the film being liquid impervious but vapor permeable. However, it would have been obvious to one of ordinary skill in the art at the time of invention to make the film of Janszen liquid impervious but vapor permeable to achieve the predictable result of a backsheet film that prevents leakage but is still breathable.
With respect to claim 7, Janszen discloses an embodiment in which the pocket is closeable, as shown in figure 21, and in order for the pocket to close around the sensor it must inherently be deeper than the sensor is long.
With respect to claim 8, Janszen discloses a system for detecting a property associated with an absorbent article, as shown in figure 19, comprising a disposable absorbent article 100 having a garment-facing layer 110 comprising a film and a nonwoven layer, as disclosed in column 7, lines 12-15. The system further comprises a reusable sensor device 1504, as shown in figure 19, comprising a battery, as disclosed in column 12, line 22. An auxiliary article 111 is associated with the article, as shown in figure 19, and comprises a pocket configured to receive the sensor 1504 sensor such that the sensor is configured to sense an environment within the article, as disclosed in column 3, lines 30-34.
Janszen discloses all aspects of the claimed invention with the exception of the sensor detecting vapor compounds from feces and humidity. Ales teaches the use of gas sensors and humidity sensors in an absorbent article, as disclosed in column 13, lines 8-19, and column 17, lines 4-7. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Janszen capable of sensing humidity and vapor compounds, as taught by Ales, to achieve the predictable result of obviating the need for electrodes within the article.
With respect to claim 9, the pocket of Janszen is formed by a surface of the material of the auxiliary article 111, as shown in figure 19, and therefore is formed on a surface of the auxiliary article.
With respect to claim 10, the pocket of Janszen is formed in the auxiliary article 111, as shown in figure 19. 
With respect to claim 12, the article of Janszen is a taped diaper, as shown in figure 19.
With respect to claim 13, modified Janszen discloses all aspects of the claimed invention with the exception of the film being liquid impervious but vapor permeable. However, it would have been obvious to one of ordinary skill in the art at the time of invention to make the film of Janszen liquid impervious but vapor permeable to achieve the predictable result of a backsheet film that prevents leakage but is still breathable.
With respect to claim 14, Janszen discloses an embodiment in which the pocket is closeable, as shown in figure 21, and in order for the pocket to close around the sensor it must inherently be deeper than the sensor is long.

Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Ales et al. (8,274,393), and further in view of Tamai (2004/0036484).
With respect to claims 4 and 11, modified Jenszen discloses all aspects of the claimed invention with the exception of a window to provide for communication between the sensor and the article. Tamai teaches the use of a window to allow a sensor to have better electrical connection to electrodes in an absorbent article, as disclosed in paragraphs [0053-0054]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the auxiliary article of Jenszen with a window, as taught by Tamai, to allow the sensor to have better electrical connection to electrodes in the absorbent article.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Tamai (2004/0036484).
With respect to claim 18, Jenszen discloses all aspects of the claimed invention with the exception of a window to provide for communication between the sensor and the article. Tamai teaches the use of a window to allow a sensor to have better electrical connection to electrodes in an absorbent article, as disclosed in paragraphs [0053-0054]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the auxiliary article of Jenszen with a window, as taught by Tamai, to allow the sensor to have better electrical connection to electrodes in the absorbent article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,768,023 discloses a sensor for an absorbent article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781